The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-4 and 7-22 are pending 
Claims 1-4 and 7-22 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3. Claims 1-4 and 7-22 are rejected under the judicially created doctrine of double patenting over claims 1-20 of U. S. Patent No. 10,601,923 owned by the same inventor and/or assignee, since the claims, if allowed would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the patented claims in the above rejection is narrower than claim in the instant application. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit elements wherein the remaining elements perform as before. A person of ordinary skill could have arrived at the present claims by omitting the details of the patented claims. See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 ("Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before").


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glickstien et al (Pub. No.: US 2008/0270547 A1).

As per claim 1, Glickstien discloses  a computing device comprising one or more processors and computer memory, wherein the computing device executes an intermediary media agent (Glickstien, Fig 6 item 615)  configured to communicate with a first storage manager that manages a first storage operation cell (Glickstien, Fig 6 item 101, wherein the memory and/or storage of the wireless device can be the first storage operation cell and the wireless device can be the first storage manager)  and with a second storage manager that manages a second storage operation cell (Glickstien, Fig 6 item 605, wherein the memory and/or storage of the mail server can be the second storage operation cell), and wherein the first storage manager and the second storage manager are not in direct communication with each other (Glickstien, Fig 6); and wherein -	the intermediary media agent is further configured to: receive, when out of communication with the first storage manager,  at least one message from the second storage manager, wherein the at least one message comprises operations associated with the first storage operation cell (Glickstien, paragraph 0062, wherein when the wireless network is disconnected, the dispatcher (intermediary media agent) is out of communication with wireless device (first storage manager) and the dispatcher receives email messages from the mail server. Since the current claim language does not define what are the operations within the received messages/s and how the association is defined between such operations and the first storage operation cell, the email messages, according to the broadest reasonable interpretation, by inherence includes operations associated with the wireless device storage (first storage operation cell)  such as marking the message read, reply operation and any other email operation associated in a way or another with the wireless ; -	store the received at least one message from the second storage manager in a message queue (Glickstien, paragraph 0062, wherein the dispatcher temporarily queues the e-mail messages (or other data) in memory until the wireless device comes back online); -	process the at least one message in the message queue (Glickstien, paragraph 0062, The current claim language does not give any details on how the messages are processed, thus according to the broadest reasonable interpretation, the temporarily queuing of the e-mail messages (or other data) can be the processing of the at least one message as claimed);-	transmit, when  in communication with the first storage manager, the at least one message from the message queue (Glickstien, paragraph 0064, wherein the dispatcher forwards the email messages/data to the wireless device when the connection is reestablished); -	receive at least one message from the first storage manager, wherein the at least one message comprises data storage operations associated with the first storage operation cell, wherein the message is directed to the second storage manager (Glickstien, Fig 6, paragraph 0052, wherein as shown in Fig 6 (the arrow between the wireless device and the dispatcher), the dispatcher (media agent) receives data from the wireless device (first storage manager) that is directed to the mail server (the second storage manager). Since the current claim language does not define what are the operations within the received messages/s and how the association is defined between such operations and the first storage operation cell, the email messages, according to the broadest reasonable interpretation, by inherence includes operations associated with the wireless device storage (first storage operation cell)  such as marking the message read, reply operation and any other email operation associated in a way or another with the wireless device  ); -	queue the received at least one message from the first storage manager (Glickstien, paragraph   and -	transmits the at least one message from the queue to the second storage manager (Glickstien, Fig 6, paragraph 0052).

As per claim 2, claim 1 is incorporated and Glickstien further discloses that the one or more messages received from the first storage manager comprise a response by the first storage- 100 of 108 -60692-8129. US00/LEGAL120945804.1 manager to one or more of the processed messages transmitted to the first storage manager by the intermediary media agent (Glickstien; paragraph 0058, 0062-0063).

As per claim 3, claim 1 is incorporated and Glickstien further discloses that the at least one message received by the media agent from the first storage manager comprises metadata (Glickstien, paragraph 0058, 0086, 0088-0089);

As per claim 4, claim 1 is incorporated and Glickstien further discloses that the at least one message received by the media agent from the first storage manager comprises at least one of: a request, an alert, a response, storage availability, and a status (Glickstien, Fig 6, paragraph 0058);


As per claim 7, claim 1 is incorporated and Glickstien further discloses that the first storage manager acts on an administrative parameter based on processed messages communicated by the media agent (Glickstien, paragraph 0058, the wireless device sends requests/response to the mail server);

As per claim 8, claim 7 is incorporated and Glickstien further discloses that the operational parameter comprises at least one of: a response to a request, executable commands, request to apply updates, and instructions to apply updates (Glickstien, paragraph 0058, the wireless device sends requests/response to the mail server);

As per claim 9, claim 1 is incorporated and Glickstien further discloses that the second storage manager is configured to store information about storage management operations in the first storage operation cell as reported by the first storage manager (Glickstien, paragraph 0053);

As per claim 10, claim 9 is incorporated and Glickstien further discloses the second storage manager stores the information to a database associated with the second storage manager (Glickstien, paragraph 0053);

As per claim 11, claim 1 is incorporated and Glickstien further discloses that the at least one message received from the second storage manager comprises at least one of: a) a message requiring no response; b) a status request; c) a command; d) a message that cancels one or more previous messages received from the second storage manager, e) a message that updates one or more previous messages received from the second storage manager, and f) a message that replaces one or more previous messages received from the second storage manager (Glickstien, paragraph 0058, 0062-0063);

the at least one message received by the media agent from the second storage manager comprises a dynamic mask, and wherein processing by the media agent of the at least one message prior to transmission to the first storage manager causes at least one of: canceling, deleting, replacing, and updating a message previously received from the second storage manager (Glickstien, paragraph 0062-0063, 0098);

As per claim 13, claim 1 is incorporated and Glickstien further discloses that the at least one message received by the media agent from the second storage manager comprises a static mask, and wherein processing by the media agent of the at least one message prior to transmission to the first storage manager causes at least one of: canceling, deleting, replacing, and updating a message previously received from the second storage manager (Glickstien, paragraph 0062-0063, 0098);

As per claim 14, claim 1 is incorporated and Glickstien further discloses that the at least one message received by the media agent from the second storage manager comprises a status request, wherein the status request is configured to expire after a predetermined condition is met when the media agent is out of communication with the first storage manager (Glickstien, paragraph 0062-0063, 0068, 0108);

As per claim 15, claim 1 is incorporated and Glickstien further discloses that the media agent is further configured to apply security functionality to the at least one message received from the first storage -97 of 100-manager (Glickstien, paragraph 0033, 0037, 0077, 0106);

the media agent is further configured to provide a communications failure message to the second storage manager when the media agent is out of communication with the first storage manager (Glickstien, paragraph 0068);

As per claim 17, claim 1 is incorporated and Glickstien further discloses that the system comprises at least one first storage manager (Glickstien, Fig 6);

As per claim 18, claim 1 is incorporated and Glickstien further discloses that the system comprises at least one media agent (Glickstien, Fig 6);


Claims 19-20 are rejected under the same rational as claims 1-4 and 7-18;

As per claim 22, claim 1 is incorporated and Glickstien further discloses that the intermediary media agent further comprises a processing module that processes the at least one message in the message queue (Glickstien, paragraph 0062, The current claim language does not give any details on how the messages are processed, thus according to the broadest reasonable interpretation, the temporarily queuing of the e-mail messages (or other data) can be the processing of the at least one message and thus it includes a processing module as claimed);


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glickstien et al (Pub. No.: US 2008/0270547 A1) in view of Brockway et al (Pub. No.: US 2011/0093471 A1).

As per claim 21, claim 1 is incorporated and Glickstien does not explicitly disclose that the at least one message received from the first storage manager comprises metadata that comprises at least one of: file name of a backed up data, date of creation of file, date of backup of the file, original file size, backup file size, identity of the secondary storage location, and identify of the secondary storage device. However, B discloses the at least one message received from the first storage manager comprises metadata that comprises at least one of: file name of a backed up data, date of creation of file, date of backup of the file, original file size, backup file size, identity of the secondary storage location, and identify of the secondary storage device  (Brockway, paragraph 0054, wherein the email metadata includes a file name, and a file size).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Glickstien with Brockway such that the email message includes metadata that comprises at lease a file name and/or file size as claimed because this would have provided a way to handle email messages that has an attachment file. 


Response to Arguments
Applicant's arguments filed on 12/10/2020 have been fully considered but they are not persuasive. Applicant argues in remarks:(1)	Figure 3A of the Applicant's as-filed drawings illustrates a first storage manager (remote SM1) associated with a storage operation cell (Remote Storage Operation Cell 201), and a second storage manager associated with a second storage operation cell (Repository Cell 202). Figure 1C of Applicant's as-filed drawings further illustrates an example of a storage operation cell with more details on the constituents of the cell. The examples in these figures illustrate that a "storage-8-Application No.: 16/752,468Filing Date: January 24, 2020operation cell" comprises 1) a storage manager, 2) a primary storage subsystem (e.g., Fig. 3A, 117-1) and 3) a secondary storage subsystem (e.g., Fig. 3A, 118-1). The storage operation cell operates to back up data from the .
(2)	Glickstein's "dispatcher" (Fig. 6 item 615) cannot be deemed an "intermediary media agent" as the dispatcher and the intermediary media agent have different functions. Glickstein discloses the dispatcher as "the central point of communications for data transmitted between the wireless device 101 and the service 100". Para. [052] It functions to open and maintain socket connections between the wireless device 101 and the proxy servers maintained on the service 100. Para. [052]. 
In contrast, the claimed intermediary media agent is not merely a point of communication between two devices as it functions to place messages into a queue and processes the messages in the queue. It also adds security features to the messages before it is sent to the second storage manager. See Para. [00220]. It may also operate to receive messages intended only for the intermediary media agent and not intended to be sent to the second storage manager. See Para. [00231] (stating, "some of the messages transmitted by SM 1 at step 2 may be directed to media agent 244 (e.g., to be processed by message processing module 302, or by another function (not shown)), and not to repository SM 2."). Thus, the intermediary media agent operates entirely different from Glickstein's dispatcher. 
(2)	Examiner respectively disagrees.Again the applicant is using non-limiting features that are stated in the specification but are not included in the claim language. Thus, even if the applicant is correct, Glickstein does not need to teach the non-claimed function and/or features. 



(3)	Examiner respectively disagrees.
The current claim language only states “data storage operations associated with the first storage operation cell”. However, the claim language does not define what are the operations and how are these operations associated with the first storage operation cell. Therefore, examiner will use the  broadest reasonable interpretation to interpret the limitation.An email message includes data that are associated with the wireless device. For example such data associate the message to operations that can be performed by the wireless devices user/client or at least related to the wireless device. For example, an email message includes data that can be used to indicate that the message has been read/viewed or not, a replay operation that allow the wireless device client to send a replay to the message and other operations that can be mapped in a way or another to the claimed “data storage operations associated with the first storage operation cell” .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454